Citation Nr: 0121789	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has post-traumatic stress disorder as a 
result of his combat service during the Korean conflict.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim and duty to notify him of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case and Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded a VA examination 
and the RO made reasonable efforts to obtain relevant 
records identified by the veteran.  In fact, it appears that 
all evidence identified by the veteran relative to his claim 
for service connection for post-traumatic disorder has been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but he 
declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy, and the claimed stressor 
is related to combat experiences (in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  Where, however, the VA 
determines that the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence, which corroborates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 396.

The evidence of record reveals that the veteran served in 
combat during the Korean conflict and was awarded the Combat 
Infantryman's Badge.  He avers that he killed and witnessed 
the death of men in combat.  Accordingly, it is acknowledged 
that the veteran experienced the requisite "inservice 
stressor" for a diagnosis of post-traumatic stress disorder 
as per 38 C.F.R. § 3.304(f).

The medical evidence reveals that the veteran presented for 
treatment in January 1999, with complaints of intrusive 
thoughts of his combat experiences, flashbacks, 
sleeplessness, and an exaggerated startle response.  He was 
approved for participation in an anxiety group and in 
February 1999 began chemical therapy for post-traumatic 
stress disorder.  In March 1999, the veteran reported that 
his symptoms had improved with medication, but he required 
hospitalization in April 1999, following suicidal and 
homicidal thoughts after being terminated from a state 
workman's compensation program.  The Board notes at this 
juncture that the veteran's workman's compensation was 
terminated and reportedly fraud proceedings have been 
instituted due to allegations of the veteran having faked a 
physical disability.

In July 1999, the veteran underwent VA examination by a 
neuropsychologist and related his combat experiences as well 
as his symptoms of post-traumatic stress disorder.  The 
veteran stated that he was jumpy and had nightmares and 
flashbacks; he also stated that he did not watch too much 
television because of the loud noises.  The examiner noted 
that while the veteran's recall of details from memory was 
inconsistent and vague, his details of combat experiences 
were not.  The examiner also spent a large portion of the 
examination report discussing the veteran's workman's 
compensation fraud case.  Ultimately, the examiner opined 
that the data indicated frank, obvious malingering and 
recommended that the veteran's account of combat experiences 
be independently verified.

Following receipt of the above-described report, the RO 
requested that the examiner review the veteran's claims 
folder, including treatment records for post-traumatic stress 
disorder and service records verifying combat service, and 
comment on the treatment diagnosis of post-traumatic stress 
disorder.  As such, the examiner consulted with the veteran's 
treating psychiatrist and therapist in addition to reviewing 
the claims folder and in September 1999 confirmed his 
diagnosis of malingering.  Again, the examiner gave great 
weight to the fact that the veteran had allegedly defrauded 
the state workman's compensation program and noted that the 
treating professionals had not considered those allegations 
in treatment.  It was also noted that the veteran's treating 
psychiatrist rendered a diagnosis of post-traumatic stress 
disorder by history because the veteran was being treated in 
the post-traumatic stress disorder clinic and that the 
veteran's therapist found the veteran to be a credible 
historian with a confirmed diagnosis of post-traumatic stress 
disorder.

In July 2000, the veteran's wife submitted a statement 
reflecting that she had been engaged to marry the veteran 
prior to his military service and married him shortly after 
his return in 1953.  She stated that the veteran became a 
workaholic after service in order to keep his mind off of his 
combat experiences, but began having nightmares, being jumpy, 
and avoiding crowds after he stopped working.  The veteran's 
wife related that the veteran was nervous and suicidal on 
occasion, but believed that therapy was helping him.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim of service connection for post-traumatic stress 
disorder.  While the RO noted that the opinion of a 
neuropsychologist and/or psychiatrist has more probative 
value than the opinion of a therapist, the Board notes that 
the veteran has been diagnosed as having post-traumatic 
stress disorder by a health care professionals involved in 
the veteran's treatment, including a psychiatrist, a 
psychiatry resident and a psychology resident.  Thus, the 
Board finds that reasonable doubt exists as to this point and 
it should be resolved in favor of the veteran, noting that 
the veteran has continued to participate in group and 
individual therapy and responded well to medication.  The 
fact that the veteran has a fraud claim pending against him 
in relation to a state workman's compensation claim is not 
dispositive of the claim before VA.  Consequently, the Board 
grants service connection for post-traumatic stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

